Citation Nr: 0728594	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a right 
shoulder disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
duty including from January 1981 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2005, the veteran 
presented personal testimony during a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The issue of service connection for right shoulder pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a September 2002 rating decision the RO denied 
entitlement to service connection for right shoulder pain; 
that determination has become final.

3.  Evidence received since the September 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
shoulder disorder.
CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for right shoulder disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  In this case, the veteran was notified of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate her claim by correspondence dated 
in August 2004.  She was also notified of the reason for the 
prior decision in her case by that correspondence.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

VA regulations provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2006).

In a September 2002 rating decision the RO denied entitlement 
to service connection for right shoulder pain.  It was noted, 
in essence, that there was no evidence of a current right 
shoulder disability.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104 (2006).

The evidence received since the September 2002 rating 
decision includes additional statements from the veteran, the 
personal hearing testimony, and VA medical records including 
a current diagnosis of a right shoulder rotator cuff tear.  
This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for right shoulder pain 
is reopened.


REMAND

As noted above, the veteran was provided adequate VCAA notice 
in August 2004.  Subsequently, the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA 
notice requirements applied to all elements of a claim.  It 
was noted that regarding the disability-rating element, in 
order to comply with section 5103(a), VA must notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the record shows the veteran reported right 
shoulder pain during her active duty service.  Service 
medical records dated in January 1999 show she complained of 
a problem with her shoulder.  In December 1999, she reported 
pain from the right part of her face down her right arm.  The 
examiner noted limited range of motion of the shoulder with 
no measurements.  The diagnosis was a probable nerve 
impingement.  Later in December 1999, the veteran reported 
continuing shoulder pain.  The examiner noted a range of 
motion findings with decreased internal rotation.  The 
diagnosis was right shoulder arthalgia.  A different examiner 
noted limited range of motion in all planes especially 
internal rotation and abduction.  The second examiner gave a 
diagnosis of right shoulder strain/cervical strain.  A 
February 2002 Report of Medical History shows the veteran 
reported intermittent right shoulder pain and indicated that 
certain motions were particularly painful.  A February 2002 
separation physical examination found the veteran's upper 
extremities were normal in terms of strength and range of 
motion.

Following a VA examination in April 2002, the examiner stated 
that the joint was normal.

Subsequent treatment records show the veteran received 
physical therapy at a VA hospital from July 2003 through 
September 2003.  Radiology and echogram reports dated in 
September 2003 include diagnoses of rotator cuff tendonpathy 
and a tear in the supraspinatus tendon.  She received follow-
up care in April 2004, August 2004, and April 2005.  A 
magnetic resonance imaging (MRI) scan conducted in May 2005 
revealed mild degenerative changes with secondary impingement 
in the musculotendinuous junction of the supraspinatus.  
There was also a subacromial spur with impingement in the 
supraspinatus tendon.

No etiology opinion regarding the veteran's currently 
demonstrated tendon tear has been provided.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with and satisfied.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for a right shoulder 
disorder  since June 2002.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. .

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a 
present right shoulder disability was 
incurred as a result of service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


